Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Claims 11-28 in the reply filed on 03 August 2022 is acknowledged.
Claims 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (apparatus), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 August 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14-23, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations “forming a third layer” and “forming a second layer.” The combination of limitations is indefinite, because it is not clear what an omission of a “first layer” from a claim requiring a second and third layer, but not a first layer, requires either expressly or by implication. It is not clear whether the limitations second layer and third layer can be taken as merely labels for two layers without implying a first layer in addition to a second and third layer or whether the limitations second layer and third layer should be interpreted to require a first layer. Examiner considers the broadest reasonable interpretation to be labels for two layers without necessarily implying a first layer.
Claims 14-23 and 25-26 are rejected as depending from rejected Claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pervan et al. (US 2009/0155612).
Regarding Claim 11, Pervan et al. (US’612) teach a method of forming a surface layer of a building panel comprising: forming a layer (“third layer”) comprising particles of a thermosetting binder (e.g. powder), forming a layer (“second layer”) comprising wear resistant particles (Figs. 17a-17f; [0078, 0041, 0151, 0006, 0108, 0176, 0182, 0185, 0209, 0206-0242]), and pressing, under heat and pressure, the second layer and the third layer to combine and mix the wear resistant particles of the second layer and the thermosetting binder of the third layer to form the surface layer [0088, 0007, 0132, 0141, 0155, 0190, 0241-0242].
US’612 teaches a layer comprising 50% thermosetting binder (Table at [0259]) and a composition including about 64% wear resistant particles (32% aluminum oxide and 32% wood fiber) [0225, 0055]. In addition, US’612 teaches other layers including 9% thermosetting binder (core) and 32% thermosetting binder (balancing) [0229]. US’612 fails to teach two layers one with the specific concentration of at least 50% by weight of particles of a thermosetting binder and another of at least 50% by weight of wear resistant particles. US’612 provides evidence that a relative amount of components is a result-effective variable, known in the prior art to affect properties of the product. The binder contributes to high impact and moisture resistance, but are costly in comparison to wood fibers [0053]; wear-resistant increase some impact resistance, but may be costly in comparison to wood fibers [0053], and strength can be increased by increasing content of binder and/ or fibers [0055]. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of US’612 by providing two layers with thermosetting binder and wear-resistant particles in the recited relative amounts through routine optimization. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claims 12-13, US’612 teaches further comprising forming a first layer comprising fibres (e.g. balancing layer 7, which can also be considered a layer with wear resistant particles, whether wood fibers or other particles) (Fig. 4b, 17d; [0162-0163. [0232]).  US’612 fails to specify a layer comprising at least 50% by weight of fibres. As discussed in the previous paragraph, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the relative amounts of fiber, resin, and wear-resistant particles to achieve desirable properties which US’612 associates with each component.
Regarding Claim 14, the second layer and the third layer are applied on a substrate prior to pressing [0079,0085,0132].  
Regarding Claim 15, the second layer and the third layer are applied on a core (e.g. embossing paper) [0235 prior to pressing [0240].  
Regarding Claims 16-17, US’612 suggests that a surface layer 5 can be applied on a sub layer 6b comprising wood fibers mixed with a thermosetting binder [0190], which is applied to a core, which is a wood fibre based board (e.g. HDF) (Fig. 10a-c; [0190]). US’612 does not specifically teach that the surface layer in this case includes wear-resistant particles; however, US’612 teaches that the described embodiments can be used individually or in combinations, and the association of surface layer 5 with wear-resistant particles in US’612 would have made it obvious to a person of ordinary skill in the art at the time of invention to modify the process by forming the two layers (“second” and “third”) on a wood fiber-based board (e.g. an HDF board).
Regarding Claim 18, the surface layer and the core form the building panel (Abstract).  
Regarding Claim 19, the surface layer and the core form a product capable of being used as a floor panel (Abstract; [0002]).  
Regarding Claim 20, US’612 teaches that the thermosetting binder can be a melamine formaldehyde binder [0053].  
Regarding Claim 21, US’612 teaches that the thermosetting binder can be provided in powder form [0108, 0176,0182, 0185,0209,0248].  
Regarding Claim 22, US’612 teaches that wear resistant particles are aluminium oxide particles [0019].  
Regarding Claim 23, a layer (called a “third layer”) can be applied on another layer (called a “second layer”) (Figs. 17a-17f; [0078, 0041, 0151, 0006, 0108, 0176, 0182, 0185, 0209, 0206-0242]).  
Regarding Claim 24, a layer (called a “second layer”) can be applied to another layer (called a “first layer”) (Fig. 10a-c; [0190]; (Fig. 4b, 17d; [0162-0163. [0232]).  
Regarding Claim 25, US’612 teaches that at least one of the second layer and the third layer further comprises colour pigments [0050, 0053, 0085, 0230].  
Regarding Claims 26-27, US’612 fails to teach that the second layer and the third layer each comprise one material with a material content of at least about 80% of the total weight of the layer.
US’612 provides evidence that a relative amount of components is a result-effective variable, known in the prior art to affect properties of the product. The binder contributes to high impact and moisture resistance, but are costly in comparison to wood fibers [0053]; wear-resistant increase some impact resistance, but may be costly in comparison to wood fibers [0053], and strength can be increased by increasing content of binder and/ or fibers [0055]. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of US’612 by providing two layers with thermosetting binder and wear-resistant particles in the recited relative amounts through routine optimization. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 27, US’612 fails to teach that the first layer comprises one material with a material content of at least about 80% of the total weight of the layer. US’612 provides evidence that a relative amount of components is a result-effective variable, known in the prior art to affect properties of the product. The binder contributes to high impact and moisture resistance, but are costly in comparison to wood fibers [0053]; wear-resistant increase some impact resistance, but may be costly in comparison to wood fibers [0053], and strength can be increased by increasing content of binder and/ or fibers [0055]. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of US’612 by providing a first, second, or third layer, or any combination of those with a material in the recited relative amounts through routine optimization. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 28, US’612 teaches that a layer (called “first layer”) (balancing layer 7) comprises colour pigments and wood fibres [0230, 0232]. US’612 fails to teach the claimed amount of wood fiber. US’612 provides evidence that a relative amount of components is a result-effective variable, known in the prior art to affect properties of the product. The binder contributes to high impact and moisture resistance, but are costly in comparison to wood fibers [0053]; wear-resistant increase some impact resistance, but may be costly in comparison to wood fibers [0053], and strength can be increased by increasing content of binder and/ or fibers [0055]. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of US’612 by providing a first layer with wood fiber in the recited relative amount through routine optimization. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pervan et al. (US 2009/0145066), Pervan et al. (US 2010/0092731), Lindgren et al. (US 2011/0189448): at least two layers [0027], more than two layers [0047].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712